Lumpkin, J.
EL A. Crosby was appointed administrator of Thomas Hill, deceased. Having an order of the ordinary authorizing him to farm the land, he took $1,300 of the funds of the estate and bought five mules. Later he sold them at an administrator’s sale to insolvent purchasers for the same price. The sales were made on credit, and the administrator took no security other than a reservation of the title to the property. Subsequently the administrator died, and an administrator was appointed for his estate. An administrator de bonis non was appointed for the estate of Hill. He received from the administrator of Crosby the notes reserving title to the mules, took possession of the mules without legal proceedings, and resold them at an administrator’s sale. They brought $552 less than the $1,300 invested in them, and the amount for which they were originally sold. The administrator de bonis non of the estate of Hill cited the administrator of the original 'administrator for a settlement before the ordinary. An appeal was taken. The administrator de bonis non tendered back to the defendant the notes. In the superior court the presiding judge directed a verdict in favor of the plaintiff for $552. The defendant excepted.
*484No objection was made as to the form of the action, but the question raised was as to the liability of the administrator, who sold on a credit to insolvent purchasers mules which he had bought for and with funds of the estate, taking no security except a retention of the title to the property. Under the Civil Code (1910), § 4023, and the decision in English v. Horn, 102 Ga. 770 (29 S. E. 972), the administrator was liable for the loss thus occasioned. The substantial facts were not in dispute, and there was no error in directing a verdict for the plaintiff. The contentions of counsel for .the plaintiff in error as to estoppel, laches, and the necessity for submitting the case to a jury were not well founded.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.